JOE L. DRAUGHN,
Justice, dissenting (Assigned).
I respectfully dissent from the majority’s decision to reverse the judgment and jury verdict in this case which terminated the parental rights of appellant to his daughter. I disagree with the majority opinion’s conclusion that the appellant was denied a fair trial simply because he was in handcuffs during the trial. After considering all of the circumstances of the trial and the substantial evidence presented to the jury, I find that the mere observation of the appellant in handcuffs by the jury, when viewed in the total context of the trial and against its evidentiary backdrop, was not so prejudicial that it probably caused the jury to render an improper verdict.
I do not disagree that the trial court erred in keeping appellant in handcuffs during trial, but I conclude that the error was not so prejudicial as to warrant reversal of the judgment when considered under the harmless error standard by which we must be guided in civil cases. We may not reverse a judgment based on the ground that the trial court made an error of law unless we conclude that the error corn-*99plained of probably caused the rendition of an improper judgment. See Tex.R.App. P. 44.1(a)(1). In conducting a harm analysis, we must examine each case on its particular facts. Obviously, I disagree with the majority’s conclusion that the error is fundamental and prevented appellant from receiving a fair trial, thus making the harmless error rule inapplicable. What follows is my review of this case and the law to support and clarify my disagreement with the majority opinion.
There is no need to rehash all the horrific facts developed in this trial concerning the termination of appellant’s parental rights to his daughter. The evidence was thorough and undisputed that appellant caused the death of his infant step-son by violently hitting him in his stomach with his fist because the child soiled himself; and that at the time of trial appellant was serving a ten-year sentence for his crime. Prior to voir dire, the judge informed the attorneys that appellant would be kept in handcuffs during the trial. Counsel objected and voiced concern about potential prejudice. During voir dire, the prospective jurors were informed of the fact that appellant was previously convicted for killing his step-son and imprisoned. The prospective jurors were questioned extensively by the attorneys concerning any potential prejudice they might have because of appellant’s crime and incarceration, but they were asked no questions about potential prejudice they might have concerning his being handcuffed during the trial. A jury was selected and opening statements were presented by the attorneys; following which, the trial court judge instructed the jury that it was not to infer anything from the fact that appellant was handcuffed, other than he had been convicted of a crime and incarcerated. The jury was further instructed that it should consider only the evidence presented from the witness stand.
The majority opinion concludes that appellant did not receive a fundamentally fair trial because the jury saw him in handcuffs; that his constitutional due process rights were violated and that such error calls for automatic reversal without subjecting it to a harm analysis. As noted, I agree that the trial court erred in keeping appellant in handcuffs during trial, but I strongly disagree that the trial court’s error is not subject to a harm analysis in this civil case. And after subjecting it to such an analysis, I find that the error was not so harmful that it prejudiced the jury to such an extent that it probably caused the rendition of an improper judgment.
The majority concludes that the trial court’s error in keeping appellant handcuffed is not subject to a harmless error analysis because the error is constitutional and fundamental in nature. The United State Supreme Court has adopted the general rule that a constitutional error does not automatically require reversal of a conviction in criminal cases; indeed, the Court has applied harmless error analysis to a wide range of errors and has recognized that most constitutional errors under certain circumstances can be harmless. See Arizona v. Fulminante, 499 U.S. 279, 307, 111 S.Ct. 1246, 1263, 113 L.Ed.2d 302 (1991) (citing therein to various Supreme Court cases subjecting numerous constitutional errors to harmless-error analysis). In fact, in Fulminante, the Court found that the admission in evidence of an involuntary confession, allegedly in violation of due process, was subject to a harmless error analysis. See id. at 310-11, 111 S.Ct. at 1265-66. Only errors considered “structural” by the United States Supreme Court are immune from harmless error analysis. See id. at 309-10, 111 S.Ct. at 1265. “Structural” errors are defined as defects in the framework within which the trial proceeds, errors that transcend the trial process, rather than simply an error in the trial process itself. See id. at 310, 111 S.Ct. at 1265. Examples of such structural defects are total deprivation of a defendant’s right to counsel, a judge who was not impartial, and intentional exclusion of members because of race from *100grand and petit juries. See id. at 309-10, 111 S.Ct. at 1265. The majority apparently seeks to create another category of constitutional error, immune to harmless error analysis, even though it occurs during the trial process and is therefore not “structural” in nature.
Contrary to this approach, the United States Supreme Court has held that the failure to instruct the jury on the presumption of innocence was non-structural and was susceptible to harmless error analysis. See Kentucky v. Whorton, 441 U.S. 786, 789-90, 99 S.Ct. 2088, 2090, 60 L.Ed.2d 640 (1979). The Court held that the failure to give a requested instruction on the presumption of innocence does not in and of itself violate the Constitution; rather, such failure must be evaluated in light of the totality of the trial circumstances, including other instructions given, arguments of counsel, whether the weight of evidence was overwhelming and other factors to determine whether the defendant received a constitutionally fair trial. See id. at 789, 99 S.Ct. at 2090.
In its application of our Rules of Appellate Procedure, the Texas Court of Criminal Appeals adopted the policy that no error, other than those federal constitutional errors defined as “structural” by the United States Supreme Court, are automatically immune from harmless error analysis. See Cain v. State, 947 S.W.2d 262 (Tex.Crim.App.1997); Llamas v. State, 12 S.W.3d 469 (Tex.Crim.App.2000); see also Tex.R.App. P. 44.2 (Reversible Error In Criminal Cases).
Additionally, as recognized by the majority opinion, a long line of criminal cases in Texas have addressed the issue of defendants wearing handcuffs during trial. See Long v. State, 823 S.W.2d 259 (Tex.Crim.App.1991); Lucas v. State, 791 S.W.2d 35 (Tex.Crim.App.1989); Marquez v. State, 725 S.W.2d 217 (Tex.Crim.App.1987); Clark v. State, 717 S.W.2d 910 (Tex.Crim.App.1986); Mouton v. State, 155 Tex.Crim. 450, 235 S.W.2d 645 (1951). Contrary to the majority’s view, I find that many of these cases employ a form of harm analysis in deciding whether to reverse.1 See Long, 823 S.W.2d at 283; Lucas, 791 S.W.2d at 57. The question of prejudice or harm is always lurking in the analysis of the various cases. It is clear that the basis for reversal in criminal cases is that the wearing of handcuffs infringes on the defendant’s presumption of innocence. In any event, I disagree with the majority’s conclusion that appellant’s wearing of handcuffs in this case constitutes a special error so egregious that it is automatically reversible even though it is not structural. The majority opinion seems to create a special category of trial error that has the same effect as structural error, grounded upon the conclusion that the error deprives the defendant of a fundamentally fair trial. I have no argument with the conclusion sought but I would submit that it is simply a round about way of utilizing structural error analysis when it does not fit the model.
While almost all of the cases relied on by the majority are criminal cases, my conclusion is also buttressed by those civil cases addressing this issue, where there is no presumption of innocence. Thus, the analogy drawn by the majority from the criminal cases does not, in my opinion, apply to civil cases. Based on my review of the cases, the only significant consideration as to restraints in civil cases is the question of juror prejudice or harm. In other words, was the trial error in requiring a party to wear restraints harmless? In Texas civil cases, an analysis of the effect of an error requires us to decide whether the error probably caused the jury to render an improper judgment. See Tex.R.App. P. 44.1(a)(1). Until recently *101there were no civil cases in Texas addressing the question of a party wearing restraints during trial. However, as noted by the majority opinion, there are several federal eases which have addressed the issue. See Duckett v. Godinez 67 F.3d 734 (9th Cir.1995); Davidson v. Riley, 44 F.3d 1118 (2 nd Cir.1995); Woods v. Thieret, 5 F.3d 244 (7th Cir.1993); Lemons v. Skidmore, 985 F.2d 354 (7 th Cir.1993); Holloway v. Alexander, 957 F.2d 529 (8th Cir. 1992); Tyars v. Finner, 709 F.2d 1274 (9th Cir.1983). Almost all of these cases involve civil lawsuits by prisoners against their respective penal institutions for alleged violations of their civil rights. My review of these cases indicates that a harm analysis, in some form, was employed in determining the outcome. See Duckett, 67 F.3d at 750 (remanded question of defendant shackled during punishment phase for harmless error analysis); Davidson, 44 F.3d at 1124 (error not automatically reversible, for harmless-error analysis applies); Woods, 5 F.3d at 249 (no prejudice where maximum security inmates shackled because shackles not directly related to issue of lack of food and judge took steps to minimize visibility and gave curative instruction to jury); Lemons, 985 F.2d at 359 (error not automatically reversible, for harmless-error analysis applies); Holloway, 957 F.2d at 530 (not prejudicial for inmate to be shackled where lawsuit involved prison living conditions in maximum security prison, and jury would know he was an inmate; “[n]o prejudice can result from [the jury] seeing that which is already known”).
The First Court of Appeals recently held that no harm resulted to a prisoner litigant if the venire panel saw appellant initially enter the courtroom with handcuffs, and then later saw him tried without them. See Carson v. Gomez, 14 S.W.3d 778 (Tex.App.-Houston [1st Dist] 2000, no pet. h.). The court held that the removal of the handcuffs removed any potential prejudice. See id. at 780-82. The plaintiff in Carson sued several prison guards, claiming the guards had beaten him. See id. at 779-80. They, in turn, claimed the inmate attacked them. See id. The jury found in favor of the guards. See id. The majority pointed out that appellant never mentioned handcuffs during his voir dire examination — even after the judge and opposing counsel encouraged him to do so. See id. The majority in Carson assumed therefore that he was not handcuffed during the entire trial despite the plaintiffs [Carson’s] claim to the contrary on appeal. See id. However, the dissenting opinion in Carson found that handcuffing (and un-handcuffing, if it occurred) to be prejudicial because the core issue concerned the issue of appellant’s violent disposition in prison. See id. at 783-84 (Duggan, J., dissenting).
The essence of my disagreement with the majority opinion in this case is its conclusion that appellant’s appearance in handcuffs before the jury is fundamental error so egregious that it denied him a fair trial and that it occupies a special category exempt from the harmless error analysis required by Texas law in civil cases. In supporting its conclusion, the majority analogizes from criminal cases where the viewing of defendant in handcuffs may impinge on or defeat the defendant’s presumption of innocence applicable to every person charged with a crime. The majority equates the presumption of innocence to the presumption in parental termination cases that the best interests of a child are served by awarding custody to a natural parent. See Lewelling v. Lewelling, 796 S.W.2d 164 (Tex.1990). The majority found that this presumption was destroyed from the outset when appellant entered the courtroom in handcuffs. I disagree. Initially, I submit that the weight of the analogy does not hold. As previously noted, even the failure to instruct the jury on presumption of innocence is subject to harmless error analysis. See Whorton, 441 U.S. at 789-90, 99 S.Ct. 2088.
I do not believe that the mere presence of handcuffs under the circumstances of *102this case automatically defeated or rebutted the natural parent presumption and constituted such an egregious error that it was immune from any harm analysis. The better approach, I believe, is that enunciated in Whorton, which is to weigh the effect of the error against the totality of the trial circumstances to determine whether appellant received a fair trial. See id. at 789, 99 S.Ct. 2088. Indeed, contrary to the majority, I conclude that the horrific facts raised in voir dire, which were throughly documented by the evidence concerning appellant’s killing of his step-son and his tendency to direct violence toward his wife, were overwhelming. This, in my opinion, is what rebutted the presumption that it was in the child’s best interest to award custody to appellant. I submit that appellant’s wearing of handcuffs pales into insignificance when compared to the overwhelming evidence presented to the jury.
Additionally, I find the following two factors are persuasive in regard to the possibility of harm: (1) the attorneys for appellant knew in advance of voir dire about the handcuffs and could have examined the jury with regard to any potential prejudice presented by the handcuffs, and (2) the trial judge, to a significant degree, mitigated any prejudicial effect by instructing the jury that it was to infer nothing from the appellant’s being handcuffed, other than that he was incarcerated for the crime about which they already knew. The judge further instructed the jury to consider only the evidence presented from the witness stand. Except in extreme cases, a jury is presumed to follow instructions of the court. See Blondett v. State, 921 S.W.2d 469, 474 (Tex.App.—Houston [14 th Dist.] 1996, pet. refd) (citing Rose v. State, 762 S.W.2d 529, 554 (Tex.Crim.App.1987); see also Colburn v. State, 966 S.W.2d 511, 520 (Tex.Crim.App. 1998) (presuming the jury generally follows the trial court’s instruction unless appellant presents evidence to rebut presumption).
I disagree with the implication woven throughout the majority opinion that the jury somehow cannot be trusted to place the wearing of the handcuffs by the defendant in the proper perspective in view of the judge’s instructions and their own common sense. I believe we, as appellate judges, tend to underestimate the jury’s ability to deal with such problems by assuming that the impact of the handcuffs is so great that it short circuits the jury’s ability to weigh the evidence as they are instructed and decide the case accordingly.
I also respectfully part company with the majority in its conclusion that the jury could only conclude from appellant’s being in handcuffs that the trial court believed the defendant to be a particularly dangerous and violent person or that the handcuffs made appellant appear to be a menacing psychopath.2 I submit it is more probable that the jury took the trial judge at his word and inferred that appellant was handcuffed only because he was presently incarcerated for a crime. This conclusion becomes even more likely when it is considered that the venire was informed by the attorney for appellant that he was in fact serving a sentence for killing his step-son. If the defendant’s attorney was concerned about the possibility of significant prejudice resulting solely from the viewing of appellant in handcuffs, he could have, as stated, questioned the venire on that issue. He did not, either inadvertently or intentionally. More likely he regarded the real issue to be dealt with before the venire was appellant’s violent action in causing the death of his step-son.
*103A civil litigant has a right to a fair trial, but not a perfect one. See, e.g., Lemons, 985 F.2d at 357. And to determine whether appellant received a fair trial, we should consider the totality of the trial from voir dire to closing argument. Here, appellant was represented by competent counsel throughout the trial. Both adverse and favorable evidence was presented to the jury. The evidence was complete and thorough. Even the majority agrees it was more than sufficient to sustain the jury’s decision that appellant’s parental rights should be terminated. I agree that the trial judge erred in keeping the appellant in handcuffs without identifying on the record his reasons for doing so. Nevertheless, based upon an examination of the complete circumstances of the trial, including the trial court’s mitigating instructions to the jury and the other factors discussed, I find that the error did not cause the rendition of an improper verdict; that the error under the unusual facts of this case was harmless. See Tex.R.App. P. 41(a)(1).
Accordingly, I would affirm the jury’s verdict and the judgment of the trial court, limiting my affirmance to the specific facts of this case, and include a caveat that except in the rarest of cases, the failure of the trial court to specify reasons for keeping civil litigants in handcuffs during trial would not survive a harmless error analysis and would probably result in reversible error. For all of the stated reasons, I respectfully dissent.

. The courts have held that the trial judge must reflect on the record the reasons a defendant is kept in handcuffs or other restraints, so the appellate courts can evaluate whether the trial court abused its discretion in requiring the restraints. See Long, 823 S.W.2d at 282.


. I also disagree with the majority opinion’s implied suggestion that application of a harm analysis to trial error such as this one would allow the trial court with impunity to deprive a civil litigant of the most fundamental constitutional and common law rights. To the contrary, I would suggest that my approach, if adopted, would act as a clarion call to learned trial judges to consider with the utmost caution the prospect of keeping any litigant in visible restraints during a trial before a jury. And it would do so without significant emasculation of the harmless error rule.